IMG-092                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1480
                                     ___________

                                    LIAN ZHANG,
                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A78-745-724)
                    Immigration Judge: Honorable Eugene Puglisi
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 11, 2012
            Before: RENDELL, VANASKIE AND GARTH, Circuit Judges

                             (Opinion filed: July 16, 2012)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Lian Zhang, a citizen of the People‟s Republic of China, entered the United States

in 2000. He appeared before an Immigration Judge (“IJ”) and conceded that he was

removable for having entered the country without being admitted or paroled. See
                                           1
Immigration and Nationality Act (“INA”) § 212(a)(6)(A)(i) [8 U.S.C.

§ 1182(a)(6)(A)(i)]. Zhang filed an application for asylum and withholding of removal,

alleging persecution under China‟s coercive population control policies. Following a

merits hearing in 2001, the IJ denied relief. In 2002, the Board of Immigration Appeals

(“BIA”) affirmed without opinion.

       In July 2011, Zhang filed a motion to reopen, asserting that he converted to

Christianity in 2009 and feared that he would be persecuted in China because of his

religious beliefs. The BIA concluded that Zhang‟s conversion was a change in personal

circumstances, rather than a change in conditions in China that would overcome the time

limitations for filing a motion to reopen. Further, the Board considered evidence that

Zhang had submitted with his motion to reopen, which included affidavits from himself,

his wife, and his uncle, as well as a human rights organization report concerning religious

persecution in China. The Board ultimately concluded that while “[t]here is no dispute

that some Christians in China have faced harassment, repression, and even persecution,

. . . that has been true continuously since the time of [Zhang‟s] hearing and for many

years previously.” Accordingly, the BIA denied the motion to reopen. Zhang filed a

counseled petition for review.

       We have jurisdiction pursuant to INA § 242(a) [8 U.S.C. § 1252(a)], and review

the BIA‟s denial of a motion to reopen for abuse of discretion. Patel v. Att‟y Gen., 639

F.3d 649, 651 (3d Cir. 2011). Under this standard, the BIA‟s decision may be reversed

only if it is “arbitrary, irrational, or contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166,
                                              2
174 (3d Cir. 2002). An alien generally may file only one motion to reopen and must file

it with the BIA “no later than 90 days after the date on which the final administrative

decision was rendered.” 8 C.F.R. § 1003.2(c)(2). The time and number requirements do

not apply to motions that rely on evidence of “changed country conditions,” INA

§ 240(c)(7)(C)(ii) [8 U.S.C. § 1229a(c)(7)(C)(ii)], or “changed circumstances arising in

the country of nationality . . . if such evidence is material and was not available and could

not have been discovered or presented at the previous hearing.” 8 C.F.R.

§ 1003.2(c)(3)(ii).

       Zhang‟s motion to reopen, filed more than nine years after the BIA entered the

final removal order, was clearly untimely. The BIA also properly held that Zhang‟s

conversion to Christianity was a change in his personal circumstances, not a change in

country conditions that would support reopening. Liu v. Att‟y Gen., 555 F.3d 145, 150-

51 (3d Cir. 2009). We have recognized, however, that an alien who has been ordered

removed can file an untimely or successive asylum application based on changed

personal conditions if the alien can also show changed country conditions in the motion

to reopen. Id. at 150. Thus, Zhang would be eligible to file a second asylum application

in reopened proceedings based on his Christian faith, if he is able to establish relevant

changed country conditions since the time of his initial asylum proceedings. Filja v.

Gonzales, 447 F.3d 241, 251, 252 (3d Cir. 2006) (holding that change in country

conditions is measured from time of proceedings before IJ).

       Zhang argued before the BIA that there has been an increase in human rights
                                              3
abuses committed against members of unregistered churches in China. In support of this

contention, Zhang submitted a personal affidavit and statements from his wife and uncle.

Those submissions described incidents in which Chinese authorities (1) searched his

families‟ homes and confiscated religious materials that Zhang had sent to them; (2) fined

and threatened his family; and (3) interrogated his uncle, who had returned to China for a

visit, about Zhang‟s whereabouts. Administrative Record (“A.R.”) 25-27, 33, 38. The

BIA stated that these documents were entitled to “only minimal weight” because neither

Zhang nor his wife witnessed these incidents, because the statements did not provide

specifics about the threats to Zhang, and because they were provided by family members

for the purpose of the removal proceedings. The BIA‟s conclusion relied in part on In re

H-L-H-, 25 I. & N. Dec. 209 (BIA 2010). In that case, like here, the Board concluded

that documents submitted by asylum applicants were entitled to minimal weight because

they were “obtained for the purpose of the hearing.” Id. at 214. In H-L-H-, however, the

documents were also unsigned, unauthenticated, and failed to identify the authors. Id.

Those weaknesses do not exist in Zhang‟s affidavits. Nevertheless, we conclude that the

BIA did not abuse its discretion in declining to fully credit this evidence. Chen v.

Gonzales, 434 F.3d 212, 218 (3d Cir. 2005) (noting that only corroboration was a letter

from a family member who did not witness incident and who was not subject to cross

examination).

       Moreover, even if the affidavits could be credited, they are insufficient to establish

changed country conditions in China. The affidavits‟ largely anecdotal descriptions of
                                             4
religious persecution do not demonstrate that conditions had worsened in China for

Christians since the time of Zhang‟s merits hearing in 2001. See Shardar v. Att‟y Gen.,

503 F.3d 308, 316 (3d Cir. 2007) (holding that an asylum applicant must make a showing

of a particularized threat of persecution).

       In addition, we agree that the documentary evidence submitted with Zhang‟s

motion to reopen failed to demonstrate that conditions concerning religious persecution

in China have materially changed since the time of Zhang‟s hearing. Zhang‟s motion to

reopen relied primarily on an Annual Report from the China Aid Association (“the

Report”), which stated that “[a]s it has in each of the previous five years, church

persecution continued to escalate in 2010.” Importantly, however, evidence in the record

from Zhang‟s 2001 merits hearing suggested that harassment and repression of

unregistered churches were already prevalent. For example, the 1998 State Department

Profile of Asylum Claims and Conditions in China (“the Profile”) indicated that

“[u]nregistered religious activity is illegal and is a punishable offense,” that since 1994

the police have stepped up a campaign to require all religious groups to register, and that

the “Government stepped up the pressure on Christians in both the countryside and the

cities.”

       The China Aid Association Report provided statistics concerning an overall

increase in religious persecution in China. In particular, the Report noted that “[i]n

addition to continuing with the 2008 and 2009 practice of „targeting house church leaders

and churches in urban areas,‟ . . . new trends appeared in the persecution of Christian
                                              5
churches in mainland China.” For instance, “beginning in the latter half of 2010, the

government began to circumvent regular legal means and instead began to allow law

enforcement officers to wreak physical and mental havoc on the targets of the persecution

rather than punishing them through legal and accepted methods.” Significantly, however,

Fujian Province, where Zhang‟s family lives, was not listed among the provinces where

the most severe persecution occurred. Indeed, it appears that in Fujian Province there

was one person detained and ten people persecuted during the reporting period. This is

relevant because both the Profile and Report suggest that the frequency and severity of

religious persecution varies across China. See Profile, A.R. 156 (stating that the “level of

surveillance and harassment of religious groups varies from region to region and is

largely dependent upon the local cadre in charge of religious affairs.”); Report, A.R. 60-

76 (describing incidents based on their location).

       Moreover, the Report does not contradict the Profile‟s conclusion that church

leaders, rather than church members (like Zhang), are targeted for persecution. See

Profile, A.R. 156 (indicating that “[l]eaders of [underground religious] groups were

targets of harassment, have been detained for lengthy investigations, and in some cases

churches−or church property−were destroyed.”); Report, A.R. 54 (describing “[t]argeting

house church leaders” as a “major characteristic[] of persecution in 2010.”). Finally, we

reject Zhang‟s assertion that the Board failed to adequately address the evidence he

submitted in support of his motion to reopen. While the BIA must consider the evidence

presented, it need not expressly parse each piece of evidence submitted in its opinion.
                                             6
Zheng v. Att‟y Gen., 549 F.3d 260, 268 (3d Cir. 2008) (citing Wang v. BIA, 437 F.3d

270, 275 (2d Cir. 2006)).

      For the foregoing reasons, we conclude that Zhang failed to show that conditions

for Christians in Fujian Province have materially changed since the time of his 2001

merits hearing. Accordingly, we will deny the petition for review. We also deny as moot

the Government‟s motion to summarily deny the petition for review.




                                            7